        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 1 of 39




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



FRANK ROHR,
              Plaintiff,

       vs.                                              No. 19-1114-JTM

UNION PACIFIC RAILROAD CO.,
            Defendants.




                            MEMORANDUM AND ORDER




       Plaintiff Frank Rohr brings the present Americans with Disabilities Act claim

against his former employer, the Union Pacific Railroad. The railroad terminated Rohr’s

employment after he two leaves of absence in 2016 and 2017, in which he dealt with a

major depressive disorder, as well as repeated panic attacks, chronic ideations of

homicide and suicide, and addiction to pain killer medications. For the reasons

provided herein, the court hereby grants defendant’s motion for summary judgment.

       Summary judgment is proper where the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show there is no

genuine issue as to any material fact, and that the moving party is entitled to judgment

as a matter of law. Fed.R.Civ.P. 56(c). In considering a motion for summary judgment,

the court must examine all evidence in a light most favorable to the opposing party.
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 2 of 39




McKenzie v. Mercy Hospital, 854 F.2d 365, 367 (10th Cir. 1988). The party moving for

summary judgment must demonstrate its entitlement to summary judgment beyond a

reasonable doubt. Ellis v. El Paso Natural Gas Co., 754 F.2d 884, 885 (10th Cir. 1985). The

moving party need not disprove plaintiff's claim; it need only establish that the factual

allegations have no legal significance. Dayton Hudson Corp. v. Macerich Real Estate Co.,

812 F.2d 1319, 1323 (10th Cir. 1987).

       In resisting a motion for summary judgment, the opposing party may not rely

upon mere allegations or denials contained in its pleadings or briefs. Rather, the

nonmoving party must come forward with specific facts showing the presence of a

genuine issue of material fact for trial and significant probative evidence supporting the

allegation. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). Once the moving

party has carried its burden under Rule 56(c), the party opposing summary judgment

must do more than simply show there is some metaphysical doubt as to the material

facts. "In the language of the Rule, the nonmoving party must come forward with

'specific facts showing that there is a genuine issue for trial.'" Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed.R.Civ.P. 56(e)) (emphasis

in Matsushita). One of the principal purposes of the summary judgment rule is to isolate

and dispose of factually unsupported claims or defenses, and the rule should be

interpreted in a way that allows it to accomplish this purpose. Celotex Corp. v. Catrett,

477 U.S. 317 (1986). The court excludes any requested findings of fact premised on

evidence which is purely conclusory, not grounded on personal knowledge or

                                              2
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 3 of 39




otherwise inconsistent with the Rules of Evidence, the Pretrial Order, or required

disclosure under Fed.R.Civ.Pr. 26.




Findings of Fact



      Union Pacific Railroad Company is an interstate Class I freight railroad linking

23 states in the western two-thirds of the U.S. by rail. The company is headquartered in

Omaha, Nebraska and employs more than 35,000 employees.

      Rohr previously worked for Union Pacific as an Assistant Signalperson in 2007.

On November 11, 2010, Union Pacific rehired him as Thru Freight Brakeman. In

October 2015, Rohr became a Conductor, which is a safety-sensitive position, in Fort

Worth, Texas.

      It is uncontroverted Rohr has a long history of alcohol and substance abuse. He

started drinking alcohol and using drugs such as marijuana as a teenager. He

progressed to other illicit drugs such as cocaine, meth, mushrooms and LSD. Rohr

contends in response that he has stopped drinking, and that he has not used drugs

while working for Union Pacific. He does acknowledge in his deposition that he

possibly used marijuana recreationally while employed by the railroad.

      It is uncontroverted that Rohr has also suffered from mental health issues such as

depression, anxiety and experiencing suicidal ideations since he was 12 years old. While

                                           3
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 4 of 39




Rohr concedes he has had these mental health issues since childhood, he has also

enjoyed long periods of stability. He also states that, while he has had ideations of

suicide, this had never progressed to planning.

      Rohr has used alcohol and drugs to self-medicate. He often drank at least 12 to 18

beers each night. Rohr was forced to stop drinking because of his bouts with chronic

and severe pancreatitis. His medical records note that his liver enzymes were

dangerously high.

      In February 2016, Rohr experienced his third episode of pancreatitis. During his

hospitalization, it was also discovered that Rohr needed to have his gallbladder

removed. To manage his pain after surgery, Rohr was prescribed Tramadol, a long-

acting, opiate medication.

      Tramadol is a restricted prescription according to Union Pacific’s list of

Restricted Prescription Drugs. Because Rohr was taking Tramadol in early 2016, he was

familiar with the list of Union Pacific’s Restricted Prescription Drugs and the

Company’s policy regarding prescription drug use.



Railroads and Opioids



      In August 2014 in Arden, Nevada, a Union Pacific train collided with a building,

derailing one of the cars, when the Locomotive Engineer failed to stop the train before it

ran through the end-of-track bumping post. The National Transportation Safety Board

                                            4
         Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 5 of 39




(NTSB) investigated the accident and reported that the Locomotive Engineer had been

prescribed high-dose opioid medication, either oxycodone or hydrocodone.

       In its report, NTSB recognized that opioids can impair the mental or physical

ability required to perform potentially hazardous tasks, like driving and operating

heavy machinery; that chronic, daily opioid use is generally disqualifying for

commercial airline pilots, mariners, and drivers; and NTSB recommended that Union

Pacific assess the safety of all medications being used by employees in safety-sensitive

positions each time an employee undergoes a medical evaluation. NTSB also recognized

that Federal Railroad Administration (FRA) medical standards were insufficient to

protect the rail industry from safety hazards created by certain medications and

recommended that FRA identify a list of medications whose use disqualifies employees

from safety-sensitive positions because of the medications’ potential for negatively

affecting rail safety.

       In November 2015, Union Pacific published a list of Restricted Prescription

Drugs for workers in safety critical positions. Union Pacific created the list in

consultation with Dr. James Diaz, a board-certified physician in Medical Toxicology and

Professor and Program Director in Environmental and Occupational Health Sciences at

the School of Public Health at Louisiana State University. The list of Restricted

Prescription Drugs applies to employees in safety critical positions, including

Locomotive Engineers and Conductors. Under the list, workers in safety critical

positions are prohibited from taking long-acting opioids or benzodiazepines, and such

                                           5
         Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 6 of 39




workers taking short-acting opioids are prohibited from working until at least 12 hours

after their last dose.

       Under the Restricted Prescription Drugs list, if an employee is prescribed a

restricted drug, they were instructed to contact their physician to discuss the

prescription, their safety-related duties, a plan to discontinue the restricted drug and

safer alternatives as recommended by their physician.

       Union Pacific’s Drug and Alcohol policy and federal law also prohibit illegal

drug use at all times. This prohibition also applies to prescribed controlled substances

unless several conditions are met, including that the substance is being used at the

prescribed dosage.

       In June 2016, Rohr started taking Norco, a short-acting opiate, to manage the

pain caused by his chronic pancreatitis. Norco is a brand name for Hydrocodone and

was on Union Pacific’s list of Restricted Prescription Drugs. Rohr should have discussed

safer alternatives with his physician and a plan to discontinue use. Rohr also had to

ensure that he did not work until 12 hours after his last dose. However, Rohr did not

discuss the Norco prescription with his physician, nor did he ask for an alternative.

Rohr could not recall how often he took Norco to manage his pain, or if he complied

with Union Pacific’s 12-hour rule.



2016 Leave of Absence



                                           6
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 7 of 39




       On June 29, 2016, Rohr was working on a train as a Conductor when it struck

and killed a trespasser that was on the tracks. Rohr was responsible for notifying law

enforcement. Witnessing the accident was traumatic for Rohr as it was the second time

during his employment with Union Pacific that he had been working on a train that hit

a trespasser.

       After witnessing the incident, Rohr took time off work and contacted Union

Pacific’s Employee Assistance Program (EAP) for treatment to deal with anxiety,

depression and suicidal ideations. Specifically, Rohr sought help because he had a

“desire to be dead” after witnessing the incident. Rohr doesn’t know the extent to

which the June 29, 2016 incident has affected his mental health.

       On October 3, 2016, Rohr contacted EAP again and disclosed he did not trust

himself to operate his train because he was having panic attacks. Rohr was concerned

about his safety as well as the safety of his coworkers and the public.

       When having a panic attack on a train, Rohr would second-guess himself,

question whether he was on the correct route, and forget communications he had with

the dispatcher. Rohr also had “the tremendous desire to get the hell out of there…like

fight or flight,” when the train was traveling at 60 miles per hour. Rohr experienced

these panic attacks at least three to four times before he contacted EAP.

       After calling EAP on October 3, 2016, Union Pacific placed Rohr on a medical

leave of absence, effective that day.



                                             7
          Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 8 of 39




        On October 26, 2016, Rohr had his first appointment for therapy with Gail

Unruh-Revel, LSCSW, at Prairie View Hospital in Wichita, Kansas. During his initial

assessment, Rohr reported that his job with Union Pacific was hard on his family and

had caused him to start drinking again in 2014.1 When he resumed drinking, he initially

started with three beers a night, but he soon began drinking more heavily and was

drinking up to 12-18 beers a night. He was depressed, felt hopeless and had thought

about hurting himself. He believed “he’d be better off dead.” Because of depression and

anxiety, he had very little energy, and it was hard to “concentrate on things nearly

every day.” He was easily annoyed, irritable and was “afraid that something awful

might happen.” He was also experiencing blind rage, in which he would become so

angry that he couldn’t move or speak. Rohr described his anger as catatonic.

        During this appointment, Rohr admitted that he had used many different drugs

before he started working at Union Pacific. Unruh-Revel noted that he seemed “a bit

guarded as to any current use.” She also wrote Rohr appeared to be anxious and

depressed. She diagnosed him with recurrent, moderate major depressive disorder and

generalized anxiety disorder. She recommended that Rohr participate in individual

psychotherapy and have his medications reviewed by a psychiatrist.




1 In his Response, the plaintiff contends that his psychiatric conditions are not caused by “his job, in and
of itself,” but also stemmed from observing two suicides and from living with his in-laws. But it appears
that Rohr observed the traumatic incidents while working for Union Pacific, integrally linking the trauma
to his employment.
                                                     8
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 9 of 39




      On November 7, 2016, Rohr had his first appointment with Dr. Diana Ketterman,

a general practitioner, at the Wheatland Clinic in Wichita, Kansas. Dr. Ketterman wrote

Rohr a prescription for Norco 325 mg-10mg #75 to help him manage his chronic pain

caused by pancreatitis.

      From November 18, 2016 to December 1, 2016, Rohr voluntarily participated in

an intensive, outpatient program at Prairie View Hospital, also known as a partial

hospitalization. Rohr attended group therapy, art therapy, recreational programming,

medication management sessions, and received other mental health services.

      Rohr’s discharge summary documented that Rohr had experienced suicidal

ideation with some planning and that he became obsessed with death after losing a

loved one. He had flashes of using a gun to end his life. Rohr had no history of suicide

attempts, but his older sister had made an attempt. The discharge summary described

Rohr’s anxiety as including cardiac issues such as palpitations, varying pulse rates,

right arm pain and shortness of breath. His anxiety usually “came on suddenly” and

was “triggered by events.” The discharge summary described his depression as

debilitating and prevented him from sleeping and even moving at times.

      The discharge summary also documented Rohr’s drug and alcohol use. Rohr

denied any current use of alcohol, but admitted to using “cannabis in the past month

and every time he went to Colorado.” He also admitted to using “heavier drugs” such

as cocaine meth, mushrooms, and LSD between the ages of 17 and 25. Rohr shared that

marijuana had always been his drug of choice.

                                           9
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 10 of 39




      The discharge summary included diagnoses for moderate and recurrent major

depressive disorder, generalized anxiety disorder and panic disorder. To receive a

diagnosis for major depressive disorder, Rohr must have had multiple depressive

episodes in the past and was at risk for developing future depressive episodes, even

with psychiatric treatment.

      On November 30, 2016, Rohr asked to extend his medical leave of absence by 60

days. Union Pacific approved the request three days later.

      During Rohr’s medical leave of absence, Rohr sought psychiatric care from Dr.

Salinder Mahal, a psychiatrist, outpatient therapy from Unruh-Revel, and pain

management from Dr. Ketterman.

      Rohr continued to take two Norco a day to manage the pain caused by his

chronic pancreatitis as well as BuSpar to manage his anxiety. Norco is a restricted drug

according to Union Pacific’s Restricted Prescription Drugs list.

      Moreover, Rohr complained to Dr. Mahal that BuSpar caused him to feel

sedated. Dr. Mahal, did not review notes relating to Rohr’s individual therapy sessions

because therapy notes were considered more private than medication management

notes. Therefore, Dr. Mahal relied on Rohr to provide an accurate picture of his

condition separate from what he disclosed to his therapist, Unruh-Revel.



Rohr returns to work, 2016-17



                                            10
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 11 of 39




      On January 13, 2017, Rohr received approval to return to work as a Conductor

without restriction. But despite being cleared to return to work after a three-month

leave of absence, Rohr was still experiencing anxiety and having panic attacks. Due to a

lack of sleep, Rohr was also having issues concentrating at work.

      On January 25, 2017, Rohr went to the emergency room at Wesley Medical

Center in Wichita, Kansas complaining of abdominal pain, despite having already taken

at least two doses of Norco to manage his pain. The emergency room physician wrote

Rohr a prescription for Norco #10, but the prescription was cancelled because the

pharmacist notified the emergency room physician that Rohr had just filled a 30-day,

120 tablet supply of Norco.

      On February 1, 2017, Rohr was transferred to a Locomotive Engineer position in

Sweetwater, Texas.

      The essential job functions of a Locomotive Engineer include operating

locomotive units by using engine switches, valves and circuit breakers in proper

sequence; controlling train speed; inspecting locomotives; learning, recalling and

applying information and operating procedures; identifying operational problems and

formulating corrective actions; observing and monitoring conditions of trains and

railroad right of ways; communicating train data and information; interpreting and

transmitting signals; and assuring compliance with Union Pacific, Federal, and industry

rules, general orders and instructions. Engineers are also required to lift at least 25

pounds as they carried supplies for their locomotives such as large buckets of ice and

                                           11
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 12 of 39




knuckles. Sometimes Engineers help with the movement of weights of up to 90 pounds.

Engineers are required to travel and work long, nonstandard hours. Rohr often worked

nights, holidays and weekends.

       Rohr was a safety-sensitive employee. Performing his job in a manner assuring

the safety and health of himself, his co-workers, and the public is critical, as well as

following Company and Federal safety and health rules, practices, and procedures.

Engineers operate trains, conduct inspections, observe and monitor conditions of trains

and railroad right of ways, communicate train data and information, and interpret and

transmit signals. They must be aware of their surroundings at all times, fully

concentrating and focused on what they are doing. Operating a train impacts rail travel,

not only for Union Pacific but also for the general public. People’s lives are at stake and

Engineers need to have their heads in the game at all times. Mistakes can be costly and

deadly. The ability to take appropriate action when conditions threaten safety and

health of the employee, their co-workers, or the public is essential. Good concentration,

focus, alertness, insight, judgment, and impulse control are all important in this regard.

       Rohr often worked 12-hour days, six out of every eight days. The travel

requirements for his job took a toll on Rohr and caused him to experience severe

depression and anxiety.

       While working in his safety-sensitive position, Rohr was still being prescribed a

30-day, 120 tablet supply of Norco. He testified that he was taking three to four tablets a

day. He also testified that he would often take more than the prescribed dosage.

                                            12
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 13 of 39




       On March 22, 2017, Rohr had an appointment with Dr. Mueeza Zafar, a general

practitioner, at the Wheatland Clinic. Dr. Zafar noted that Rohr was still taking BuSpar

to manage his anxiety. Dr. Zafar also warned Rohr that he shouldn’t be using opiate

medication on a regular basis, especially at his age.

       Rohr testified that at this point in 2017, he was addicted to opioids.

       On April 10, 2017, Rohr had a medication check-in with Dr. Mahal where he

reported that things were “not so well,” and that he was having a difficult time

transitioning back to work. He was struggling to manage his medications with his work

schedule. Specifically, Rohr was confused about when to take his medications because

his work schedule varied. Rohr also reported that he had experienced several panic

attacks within the last three weeks.

       Rohr told Dr. Mahal that during a panic attack, he struggled to catch his breath

for hours, felt panicked, and experienced chest tightness and light-headedness. Rohr

thought that his return to work could be triggering his panic attacks. Dr. Mahal noted in

Rohr’s medical records that his panic attacks had worsened over the last few weeks.

       Rohr also reported that his general anxiety and intermittent explosive anger had

also worsened over the last few weeks. Dr. Mahal believed these conditions were

worsening and noted this prognosis in Rohr’s medical records.

       To be diagnosed with intermittent explosive anger, at least once every two to

three months, an individual must experience explosive episodes of anger or rage such

as yelling, verbal aggression or destruction of property that are out of proportion to the

                                            13
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 14 of 39




stimulus. Rohr and his wife reported to Dr. Mahal instances where he would become

very angry and explosive over small matters.

       Rohr also asked Dr. Mahal about writing him a prescription for Xanax, as he had

taken it in the past, while flying and found it to be helpful for his anxiety. In addition to

his prescription for Buspar, Dr. Mahal wrote Rohr a prescription for Xanax, as needed

to treat his “severe and frequent” anxiety attacks. Dr. Mahal was concerned that Rohr’s

panic attacks were affecting his ability to function.

       Xanax is a benzodiazepine and is on Union Pacific’s Restricted Prescription

Drugs list.

       Dr. Mahal has a general understanding that an engineer “operate[s] a train, [and]

would be responsible for making sure the tracks were clear while the train was in

operation,” but is not familiar with the specific duties of Rohr’s Locomotive Engineer

position. Dr. Mahal did not feel that Xanax would interfere with Rohr’s ability to do his

job. For prescribed controlled substances to be lawful under FRA regulations, the

treating medical practitioner must have made a good-faith judgment, “with notice of

the employee’s assigned duties and on the basis of the available medical history, that

use of the substance by the employee at the prescribed or authorized dosage level is

consistent with the safe performance on the employee’s duties.”

       The next day, April 11, 2017, Rohr had an appointment at the Wheatland Clinic

with Dr. Imad Nassif, a gastroenterologist. Rohr complained of feeling like he was

having a heart attack and reported that he was having a lot of anxiety. Rohr reported

                                             14
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 15 of 39




that he was taking four Norco a day. Dr. Nassif refilled Rohr’s 120-tablet Norco

prescription.

        Later the same day, Rohr was admitted to the emergency room at Wesley

Medical Center for abdominal pain. Rohr reported nausea and blood in his vomit. The

emergency room physicians believed Rohr was having a pancreatitis flare-up.

        To manage his pain, Rohr received a shot of .5 milligrams of Hydromorphone, a

long-acting opiate. Hydromorphone is on Union Pacific’s Restricted Prescription Drugs

list.

        A few weeks later, on April 24, 2017, Rohr contacted Patricia Ringer, a Nurse

Practitioner, at the Wheatland Clinic to get his Norco prescription refilled even though

he had more than two weeks supply left. Rohr stated he needed the prescription refilled

sooner because he was going out of town for work. Rohr had just filled a 120 tablet

Norco prescription on April 11, 2017.



2017 Leave of Absence

        On May 2, 2017, Rohr contacted EAP and reported that he was having issues

with anxiety and depression. Rohr stated that he did not feel safe operating a train

because of his anxiety and inability to concentrate at work. Rohr requested a leave of

absence dated back to April 29, 2017. Rohr’s request was granted retroactively and

effective as of April 29, 2017.



                                          15
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 16 of 39




       On May 3, 2017, Union Pacific’s Health and Medical Services (HMS) Department

sent Rohr a letter granting his request for time off due to a medical condition for April

29, 2017 to May 29, 2017. The letter also stated that in accordance with Union Pacific’s

Medical Rules, Rohr would be required to undergo a fitness-for-duty evaluation prior

to returning to work. The evaluation involved a review of his medical information

related to his leave of absence.

       On May 10, 2017, Rohr’s wife accompanied him to a medication check-in with

Dr. Mahal at Prairie View Hospital. Rohr reported that things were “terrible,” that he

was struggling to catch his breath every day as a result of his anxiety and felt like a

“zombie.” His wife expressed concern about his mental state as he was making

comments about wanting to commit suicide and wanting to hurt his mother-in-law. In

fact, Rohr had made a comment about carrying out a murder-suicide.

       Rohr told Dr. Mahal that his life may never get better and the only thing keeping

him from “destroying his life or harming other people that [he] perceives to be

meddlesome” was his children. Rohr made other suicidal statements such as what’s

“the fucking point” of living and repeatedly suggested that his family would be better

off without him.

       Rohr’s wife told Dr. Mahal that Rohr took 21 Xanax tablets in nine days in

addition to his pain medication. The maximum of dosage of Xanax that Rohr could

have taken in a nine day period was nine tablets, or put another way, one tablet per

day.

                                           16
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 17 of 39




       Dr. Mahal was so concerned about Rohr’s mental health and physical safety as

well as the safety of others that she insisted he be hospitalized for in-patient care. Later

that day, Rohr was admitted to an in-patient program at Prairie View Hospital for

anxiety, depression, suicidal ideation and homicidal ideation.

       During the intake process, Rohr’s wife expressed serious concerns about his

mental health because Rohr was making comments about killing himself and his

mother-in-law. His wife believed Rohr was still processing the trauma of witnessing

two suicides while working on trains for Union Pacific. He was stoic when he talked

about the incidents and used phrases such as “the first time the guy was rolled up like

sushi under my train” and “[t]he second time I accidentally stepped in the guy’s

brains.”

       Rohr’s wife feared that the required travel and isolation of living in hotels and

away from home had caused Rohr’s mental state to deteriorate further. Finally, Rohr’s

wife also shared that he was experiencing additional stress and anxiety because the

family was living paycheck-to-paycheck despite Rohr’s return to work in January 2017.

Finally, his wife shared that Rohr’s mood quickly shifted from “happy to irritable and

there is no clear reason for the shift.”

       During the intake process, Rohr reported having suicidal and homicidal

ideations as well as anxiety. Rohr also reported that the homicidal ideation had started

during the past six to eight months, but he had learned to conceal his mental health



                                            17
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 18 of 39




struggles from others. Rohr believed that his job and ongoing medical issues had

exacerbated his anxiety.

      Also during intake, Rohr reported that he preferred marijuana to manage his

pain and anxiety. Rohr reported that he had used marijuana when he visited his sister

in Colorado in April 2017. Rohr took two marijuana tablets a day over a four-day period

while in Colorado in April 2017.

      While at Prairie View Hospital, Rohr was diagnosed with major depressive

disorder, generalized anxiety, generalized panic disorder, and intermittent explosive

disorder. In addition to taking BuSpar and Lamictal, Rohr was prescribed Saphris, an

antipsychotic medication.

      On May 16, 2017, Rohr was discharged from Prairie View’s inpatient program,

but was voluntarily admitted to the hospital’s intensive, outpatient program from May

18 to May 22, 2017, where he attended group therapy, art therapy, recreational

programming, medication management sessions, and received other mental health

services. Rohr also continued to see Dr. Mahal and Unruh-Revel for medication

management and individual therapy.

      On May 25, 2017, Rohr had a medication check-in with Dr. Mahal. Rohr reported

that he was “a mixed bag” since leaving Prairie View’s partial day program. Rohr was

no longer having homicidal ideations, and his suicidal ideations had improved. While

other symptoms relating to his irritability had improved, Rohr stated he was “not out of

the woods yet.” Rohr was still experiencing depression and feelings of worthlessness.

                                          18
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 19 of 39




       The medical records and Dr. Mahal’s testimony indicate that Rohr started to take

Benadryl to help with the dystonia, a side effect of Saphris, although Rohr stated he was

concerned that taking Benadryl would affect his ability to operate a train. Rohr denies

in an affidavit being concerned about the effect of Benadryl.

       On May 26, 2017, Dr. Mahal faxed Union Pacific a letter asking to excuse Rohr

from work between the dates of May 10, 2017 and May 22, 2017 due to his

hospitalization and the decompensation in his medical status. Dr. Mahal stated that

Rohr was still ill, she was managing his medications, and that he was seeing his

therapist, Unruh-Revel, on a weekly basis. Dr. Mahal anticipated that Rohr would to

return to work by June 19, 2017.

       Dr. Mahal faxed the letter to Union Pacific at Rohr’s request. Dr. Mahal did not

think Rohr could return to work because he was still feeling side effects from various

medications.

       To return to work, Dr. Mahal believed Rohr would have had to achieve

“continued resolution of suicidal and homicidal thoughts, tolerability of medications,

and depressive anxiety and other associated symptoms” stabilized “so that he could

perform activities of daily living without difficulty.”

       On May 30, 2017, Rohr had a medication check-in with Dr. Mahal at Prairie

View. Rohr reported that he was having “some weird moments” with his memory and

had felt more “panicked” and “irritable.” Rohr also reported that he had recently told a

friend that the stress of his job at the railroad was taking a toll on him and that he hated

                                             19
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 20 of 39




his job. Remembering all of the dead bodies and injuries he had seen over the years had

affected his mood. He also questioned whether he could even perform his job duties as

an Engineer given his ongoing mental health struggles and chronic pain caused by

pancreatitis. Rohr described his mindset as being “in the midst of a crisis.” He was

considering other employment opportunities outside of the railroad. Dr. Mahal noted

that Rohr’s anxiety seemed to be worsening and that he was showing signs of

depersonalization for the first time.

       Rohr states in his affidavit that he does not, in fact, hate his job.

       On May 31, 2017, HMS sent Rohr a letter granting his request for time off from

April 29, 2017 to June 29, 2017, due to a medical condition. The letter also stated that in

accordance with Union Pacific’s Medical Rules, he would be required to undergo a

fitness-for-duty evaluation prior to returning to work. The evaluation would involve a

review of medical information related to his leave of absence.

       On June 6, 2017, Rohr had an individual therapy appointment with Unruh-Revel.

During the session, Rohr shared that he was going back to work at the end of the

month. Rohr shared graphic stories of witnessing two different suicides while working

on the trains. After the first incident, Rohr felt “jumpy on a train.” Unruh-Revel

documented that Rohr’s management of his anger and frustration with his family

members would be hampered by his return to work at the end of the month.

       On June 14, 2017, Rohr had a medication check-in with Dr. Mahal. Rohr reported

he “[had] been feeling more irritable” and “had increased issues with thinking,

                                              20
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 21 of 39




concentration and attention.” He also reported that he had “brief moments where he

had flashes of suicidal thoughts.”

       Based on Rohr’s comments, Dr. Mahal added the diagnosis of post-traumatic

stress disorder (PTSD) to Rohr’s medical records as he reported, “history of avoidance,

reliving and hyper-vigilant symptoms related to witnessed trauma at work.”

       On June 14, 2017, Dr. Mahal faxed Union Pacific a letter asking it to extend

Rohr’s medical leave of absence because he was being evaluated for a new diagnosis

and had experienced side effects from the medications that necessitated a visit to the

emergency room. Dr. Mahal anticipated that Rohr’s new return to work date would be

July 1, 2017.

       On June 15, 2017, Union Pacific sent Rohr a letter granting his request for an

extension.

       On June 20, 2017, Rohr had an appointment with Ringer at the Wheatland Clinic

for a follow up appointment, after being admitted to the emergency room the night

before due to chest pain and light-headedness. Rohr told Ringer it was getting harder to

get through the day without any pain medication, and he was afraid that he might lose

his job because he was dependent on the pain medication. Rohr shared that he was

looking into going on disability. Ringer documented in Rohr’s medical records that he

continued to have chronic pancreatic pain, some chest pain, and multiple psychiatric

issues, specifically, depression and anxiety.



                                            21
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 22 of 39




       On June 28, 2017, Rohr had a medication check-in with Dr. Mahal. Rohr reported

that he was having difficulty sleeping and would wake up gasping for air. Rohr

believed the difficulties resulted from all of the medications he was taking. To help him

sleep, Rohr started to take ZzzQuil and Melatonin. Rohr also reported that he was

having some mild panic attacks “attached to nothing in particular.” He also still had

some feelings of “hopelessness and helplessness.” Rohr was still worried about “being

able to physically complete the job.”

       In Rohr’s medical records, Dr. Mahal noted that his work for Union Pacific

seemed to worsen his PTSD and that Rohr’s medications were not stabilized. She did

not think he was ready to return to work. Later that day, Dr. Mahal faxed Union Pacific

a letter asking it to extend Rohr’s medical leave of absence again, because she was still

evaluating him for a new diagnosis and he was dealing with the side effects of new

medications. Dr. Mahal anticipated that Rohr’s new return to work date would be July

22, 2019.

       On July 9, 2017, Rohr was admitted to the emergency room at Wesley Medical

Center due to acute and progressive epigastric abdominal pain. Rohr reported the pain

was consistent with previous pancreatitis pain. To relieve the pain, Rohr was given a

shot of Hydromorphone, a long-acting opioid. He also received a prescription for

Percocet 7.5 #12, a short-acting opioid.

       On July 10, 2017, Rohr had a medication check-in with Ringer at the Wheatland

Clinic. Rohr said he did not fill the Percocet prescription that he received in the

                                           22
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 23 of 39




emergency room the night before. Ringer refilled Rohr’s Norco prescription and gave

him a new prescription for Percocet #30 to help prevent emergency room visits.

      On July 18, 2017, Rohr had a medication check-in with Dr. Mahal. Rohr reported

that he was “not sure about going back to work.” He continued to “feel depressed,”

“hopeless at times,” and “zapped of energy.” His “memory and concentration [had]

been poor.” While he denied suicidal and homicidal ideations, he had experienced

“some brief and morbid thoughts,” but “was able to thwart it from growing.” Rohr was

also experiencing panic attacks and “intrusive thoughts about previous bad memories

from work-related issues.”

      Because of Rohr’s concerning statements about morbid thoughts and worsening

depression, Dr. Mahal had Rohr agree to a safety contract and a crisis plan. Rohr also

agreed not to have any firearms in his home. In his medical records, Dr. Mahal noted

that Rohr’s major depressive disorder was unstable and possibly worsening.

      This medication check-in would be the last time Dr. Mahal saw Rohr, due to her

impending maternity leave and Rohr’s eventual discharge from Prairie View’s

psychiatric program for non-responsiveness. At that time, Dr. Mahal did not think Rohr

was stable enough to return to work.

      Dr. Mahal has testified she wasn’t familiar with Rohr’s job as a Locomotive

Engineer. She has no knowledge of the purpose or essential functions of the position,

and no experience in the railroad industry. While Dr. Mahal assumed Rohr was

working in a safety-sensitive position, she did not know what safety-sensitive means

                                          23
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 24 of 39




according to Union Pacific. She testified that, when preparing the various updates on

Rohr’s behalf for Union Pacific, she didn’t assess whether Rohr could safely perform his

job.

       She testified that, be cause she was going on maternity leave, she was relying on

Carolyn Kliewer, a physician assistant, to use her clinical judgment to assess whether

Rohr would actually be able to return to work on July 22, 2017. Based on her direct

evaluation of Rohr on July 18, Dr. Mahal believed he could not return to work in light of

his unstable, and possible worsening, depressive disorder.

       According to Dr. Mahal, because Rohr’s conditions were not resolving, there was

a risk that they could be exacerbated in ways that weren’t predictable or preventable.

There were no guarantees that Rohr wouldn’t experience episodes of blind rage or other

manifestations of explosive anger. There were also no guarantees that Rohr wouldn’t

experience either suicidal or homicidal ideations in the future.

       On July 26, 2017, Union Pacific sent Rohr a letter stating that HMS had received

Rohr’s request to extend his medical leave of absence until September 29, 2017. The

letter also stated that in accordance with Union Pacific’s Medical Rules, Rohr would be

required to undergo a fitness-for-duty evaluation prior to his return to work. The

evaluation would include a review of medical information related to his absence.

       On August 2, 2017, Union Pacific wrote Rohr that his medical leave of absence

would extend until September 27, 2017. The letter also stated that if Rohr was unable to



                                            24
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 25 of 39




return on July 29 2017, he must submit medical documentation that supported his

continued absence.

       On August 4, 2017, Rohr had an appointment with Ringer at Wheatland Clinic to

discuss his pain medication. Rohr complained that his Norco prescription was no

longer working and claimed he needed a stronger prescription. Ringer wrote Rohr

prescriptions for Dilaudid, a long-acting opioid completely prohibited by Union Pacific,

and Percocet to prevent visits to the emergency room. Ringer also wrote Rohr a note

allowing him to return to work with restrictions of light duty and no lifting over 20

pounds.

       Rohr has testified that his job as an Engineer was not a light duty job and that

there were circumstances in which he had to be able to lift more than 20 pounds.

       On August 6, 2017, Rohr was admitted to the emergency room at Wesley Medical

Center for re-evaluation of possible pancreatitis. Rohr reported that he had previously

been told “he [had] a final liver.” Rohr had elevated liver enzymes “likely consistent

with [his] fatty liver.”

       The emergency room physician warned Rohr that his elevated liver enzymes

“correlate with excessive intake of Tylenol.” The physician administered two shots of

Hydromorphone, a long-acting opiate completely prohibited by Union Pacific, to ease

the pain.

       On August 18, 2017, Rohr had a medication check-in with Carolyn Kliewer, a

Physician’s Assistant, at Prairie View. Rohr expressed concern that he could not follow

                                          25
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 26 of 39




Union Pacific’s Restricted Prescription Drugs policy because he was completely

dependent on opioid narcotics and would likely need to take them within 12 hours of a

shift, which were unpredictable. Rohr also disclosed that he had made peace with the

need to find a new job.2 The plan from the visit was for Rohr to schedule another

appointment in two months, but this was the last time he went to Prairie View and he

was given an unplanned discharge from treatment for going six months with no

contact.

       On August 29, 2017, Rohr had an appointment with Ringer at the Heartland

Clinic in Wichita, Kansas to discuss his pain medication prescriptions. Rohr complained

that Dilaudid and Percocet were no longer working and “barely took the edge off.”

Rohr stated that he was “open to trying something a bit a stronger.” Ringer wrote Rohr

a prescription for Oxycodone Hydrochloride, a long-acting, extended-release opioid

completely prohibited by Union Pacific.

       On September 14, 2017, Rohr had a mediation check-in with Dr. Zafar at Clifton

Family Medicine, previously known as Wheatland Clinic. Rohr reported that he would

be returning to work soon. He was still taking Oxycodone Hydrochloride, a long-acting,

extended-release opioid, and each tablet lasted about four hours. He was not sure how

he felt about the medication. Dr. Zafar refilled Rohr’s prescription for Oxycodone and

increased the amount to 180 tablets for 30 days.


2Rohr states in his Response that during this conversation, he meant only that he was intending
to bid on other, scheduled jobs at Union Pacific, although there is no evidence of his actually
discussing or bidding on any such positions with Union Pacific.
                                              26
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 27 of 39




The Fitness Evaluation

       The purpose of Union Pacific’s medical fitness-for-duty (FFD) evaluation is to

determine if an individual is qualified to safely perform his or her job. Union Pacific

conducts an FFD evaluation when there are legitimate concerns over an employee’s

ability to safely perform the essential functions of his or her job. The FFD focuses on the

safety risks in the railroad environment associated with the employee’s specific health

condition and job duties. Union Pacific conducts an individualized analysis of whether

the employee’s condition impacts his or her ability to perform the job by reviewing

medical records relevant to the specific medical condition in question and, in some

cases, arranging for independent medical specialists to evaluate the employee’s records

and condition.

       As part of the fitness-for-duty evaluation, HMS asked for copies of Rohr’s

medical records, and Rohr submitted the records relating to his May 2017 psychiatric

hospitalization and outpatient treatment with Prairie View.

       Union Pacific’s Associate Medical Director, Dr. John Charbonneau, a board-

certified Occupational Medicine physician with over 40 years of experience, reviewed

the medical records and worked with EAP to evaluate Rohr’s case and his treatment.

According to Dr. Charbonneau, it was immediately apparent Rohr had some “serious

mental problems” with diagnoses for major depressive disorder, generalized anxiety,

intermittent explosive disorder, PTSD, suicidal ideation, and homicidal ideation.

                                            27
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 28 of 39




      After reviewing the Prairie View records, Dr. Charbonneau was concerned that

Rohr had some very serious and severe mental-health problems. Rohr had been

hospitalized for severe suicidal and homicidal ideation and severe depression and

anxiety. He then underwent “partial” hospitalization and then was being treated on an

outpatient basis at Prairie View. His most recent psychiatry note from July 18, 2017,

raised serious concerns about Rohr’s readiness to return to work. Rohr was

hypersomnolent and depressed. The note stated: “Patient reports his concentration and

memory have been poor.” The note also mentioned: “Patient denies any suicidal

ideation, intent or plan at this time. He did have some brief morbid thoughts a few days

ago but ‘was able to thwart it from growing.’ Contracts for safety and agrees to crisis

plan. No firearms at home.” Rohr’s diagnoses included, Major Depressive Disorder,

Generalized Anxiety Disorder, Panic Disorder, Post-Traumatic Stress Disorder, and

Intermittent Explosive Disorder. All but the last diagnosis were considered to be

“unstable or worsening.”

      Dr. Charbonneau reviewed the case with Dr. John Holland, Chief Medical Officer

for Union Pacific, a board-certified physician in Occupational Medicine with over 40

years of experience. Drs. Holland and Charbonneau discussed Rohr’s medical

conditions including that Rohr had recently been hospitalized for severe depression

with suicidal and homicidal ideation. They also discussed that Rohr was receiving

ongoing treatment by mental health providers for multiple severe and chronic

psychiatric conditions including major depressive disorder, generalized anxiety

                                          28
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 29 of 39




disorder, panic disorder, post-traumatic stress disorder, and intermittent explosive

disorder and that Rohr was on multiple psychoactive medications for his psychiatric

conditions which is reflective of the severity of his conditions.

       After discussing Rohr’s case, they agreed to have Dr. Terry Davis, a board

certified forensic psychiatrist with over 30 years of psychiatric experience, review

Rohr’s medical records. Union Pacific sent Dr. Davis copies of the Locomotive Engineer

job description and Rohr’s records from Prairie View.

       When assessing complex, severe or nuanced diagnoses, HMS often consulted

independent experts to get a detailed assessment of an employee’s health outlook—

current and future—to determine whether that employee could safely return to work

and whether restrictions were appropriate. Additionally, consulting an independent

expert ensures that HMS is reviewing all of the information available and conducting a

“good and fair” assessment of an individual’s outlook.

       During a conference call with Dr. Holland, Dr. Davis affirmed Rohr’s psychiatric

diagnoses for recurrent and moderate major depressive disorder; panic disorder;

intermittent explosive disorder; moderate and recurrent generalized anxiety disorder,

and PTSD. Dr. Davis also opined that the likelihood of Rohr having future serious

exacerbations of his mental disorders was high and that such exacerbations were likely

to manifest themselves with symptoms similar to those he had experienced in the past.

The exacerbations would be unpredictable and unpreventable, even with continued and

intensive psychiatric treatment. Dr. Davis concluded Rohr’s exacerbations would

                                             29
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 30 of 39




present a serious and unacceptable risk of harm to himself and others, and no

accommodation could reduce that potential harm. Dr. Davis concluded that Rohr could

not return to work at Union Pacific in any job.

       Dr. Holland agreed with Dr. Davis’s independent, individualized assessment

and on September 12, 2017, issued a determination that medically disqualified Rohr

from working at Union Pacific. In the determination, Dr. Holland reviewed Rohr’s

medical record and history noting Rohr’s psychiatric hospitalization and diagnoses

posed significant risks at work for Rohr and others. He noted Dr. Davis’s findings that

Rohr had a Major Depressive Disorder as “most [likely] a lifelong condition that was

likely to recur periodically even if he received optimal psychiatric treatment,” that

(given his condition) Rohr would be unlikely to seek the necessary treatment, and that

(given his homicidal and suicidal ideations) he would be a threat to himself and others

in any safety-critical position, and a threat to others in any position. Dr. Holland

concluded that Rohr had “multiple serious and recurrent conditions, specifically, major

depressive disorder, with suicidal and homicidal ideation, that pose significant,

imminent, unacceptable safety risks for him and others [if] he were to work in any

safety critical or non-safety critical job for UPRR.” For these reasons, Rohr was given a

general medical disqualification from doing any job at Union Pacific.

       On September 12, 2017, Dr. Holland notified Rohr of the decision via a telephone

call. In his deposition, Rohr stated that while he concerned about the loss of income, this



                                            30
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 31 of 39




information was not a shock — and that in fact he was relieved by the decision and felt

that he could move on with his life and pursue other employment opportunities.

      Two days later, Union Pacific sent Rohr a letter stating that he had been

permanently disqualified from working in any position at Union Pacific. As a result,

Union Pacific terminated Rohr’s employment.

      On December 4, 2017, Dr. Davis submitted a written psychiatric opinion report

concerning Rohr to HMS, which was consistent with the conclusions and

recommendations he discussed during the telephone conversation with Dr. Holland as

memorialized in Dr. Holland’s fitness-for-duty memo. Dr. Davis specifically concluded:


   a. Rohr had experienced ongoing problems with depression and anxiety, including
      having thoughts of suicide for most of his life starting at around 10 years old;

   b. Rohr’s mental disorders were chronic and would continue into the future despite
      appropriate treatment with both psychotropic medications and psychotherapy,
      and it was likely that he would have periodic exacerbations of his mental
      disorders in the future;

   c. exacerbations of Rohr’s mental disorders and the reoccurrence of his symptoms
      were likely to be unpredictable in terms of onset, duration and severity;

   d. the signs and symptoms of Rohr’s metal disorders were likely to be gradual and
      insidious in terms of onset and would be difficult for either Rohr or others to
      perceive, making it difficult or impossible to reliably predict and prevent a
      deterioration of his mental condition and a full-blown exacerbation of his mental
      disorders;

   e. Rohr’s medical records clearly and repeatedly documented that the stress of his
      job at Union Pacific continued and significantly impaired his ability to function
      in a work setting;

   f. that the symptoms of Rohr’s mental disorders seriously impaired his ability to
      perform in a safe manner his job as a Locomotive Engineer, any safety-critical
      job, and potentially any job at Union Pacific;
                                           31
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 32 of 39




   g. Rohr’s difficulties with thinking, concentrating, and making decisions, poor
      energy, becoming easily fatigued, feeling lightheaded or dizzy, feeling faint, and
      his mind going blank, coupled with his of suicidal and homicidal ideation, posed
      a significant, imminent, and unacceptable safety risk and created a substantial
      risk of serious harm to himself, co-workers, and the public, if he were to work in
      any safety-critical job at Union Pacific, or really any job at Union Pacific; and

   h. there was no accommodation that would reduce that risk of harm and allow
      Rohr to return to work at Union Pacific in any job.


       On January 5, 2020, Dr. Davis submitted his expert report in this matter. In

addition to the findings and conclusions stated in his psychiatric opinion concerning

Rohr, Dr. Davis concluded that Rohr’s mental health conditions were further

complicated by his serious medical conditions. Rohr’s pancreatitis had been

documented in his records as causing severe pain and necessitating frequent visits to

the emergency room. Such a chronic condition was likely to be disabling on its own, but

it also increased the likelihood that he Rohr would experience a worsening of his

depression and anxiety during episodes of physical illness.

       Dr. Davis concluded that Rohr’s long-term treatment with opioid medications

and his use of marijuana were seriously concerning in terms of his ability to perform his

job duties in a safe manner. Opioid medications are central nervous system depressants

and were likely to worsen further his difficulty thinking, concentrating, and making

decisions; his energy level and fatigue; and his feelings of dizziness and feeling faint.

       Dr. Davis concluded that Rohr posed a direct and ongoing safety risk of serious

and substantial harm to himself, co-workers, and the public if he would be allowed to

work at his job as a Locomotive Engineer, work in any safety-critical job for Union
                                             32
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 33 of 39




Pacific, or really work at any job for Union Pacific. Dr. Davis thought Rohr should be

considered unfit for duty, and that Dr. Holland’s determination of a general medical

disqualification was reasonable and appropriate.



Subsequent Events

        On April 30, 2018, Rohr filed a charge of discrimination with the U.S. Equal

Employment Opportunity Commission and the Kansas Human Rights Commission,

alleging that he had experienced a number of life stressors that caused him to take a

medical leave of absence in October 2016 and April 2017, and that when he tried to

return to work Union Pacific obtained and “combed through” his medical records. Rohr

was medically disqualified due to a “psychiatric condition” that prevented him from

holding any meaningful job at Union Pacific.

        On February 20, 2019, the EEOC sent Rohr a right to-sue-letter notifying him that

it had closed the file on his charge of discrimination because it was unable to conclude

that the information obtained established violations of any statutes.

        After Union Pacific terminated his employment in September 2017, Rohr started

working part-time as a clerk for $9.00 per hour at K&S Liquor in Derby, Kansas in

November 2017. He did not apply to any other jobs before he was hired at K&S Liquor,

and worked at K&S Liquor until May 2018 when he decided to stay home to care for his

kids. Beyond caring for his children, Rohr has not looked for employment since May

2018.

                                            33
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 34 of 39




       Rohr has no plans to look for employment in the future, and has not earned any

income since he left his position at K&S Liquor.

       He has testified that he has had panic attacks “off and on even to this day,” and

had one emergency room visit for a panic attack after leaving Union Pacific.

       In his deposition, Rohr admits that he was addicted to opioids through late 2016,

all of 2017 and part of 2018.

       Rohr was in violation of the Union Pacific Railroad controlled substances policy,

during 2016 and 2017. Despite having familiarity with Union Pacific’s Restricted

Prescription Drugs list as early as February 2016 when Rohr was prescribed Tramadol,

he continued to take and request long-acting and short-acting opiates that were

restricted and prevented him from safely performing his job.

       On December 7, 2017, Rohr had a check-in with Ringer at ICT Medicine and Pain

Management in Wichita, Kansas. She started Rohr on Oxycontin 10 mg pills for his

chronic pain. He was also still taking Norco and Oxycodone to help manage his pain.

Rohr’s compliance urine sample tested positive for THC. Ringer informed Rohr that he

could not mix THC and pain medications.

       Rohr’s urine samples tested positive for THC from January 5, 2018, to June 7,

2018, despite being counseled multiples times not to mix THC with pain medications.

Rohr admitted that he was smoking marijuana to manage his pain.




                                           34
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 35 of 39




       On May 1, 2018, Rohr was rushed to Via Christi Medical Center in Wichita,

Kansas, via ambulance for abdominal pain, intractable vomiting, and suspected opioid

withdrawal.

       Rohr responds to Union Pacific’s motion by denying he ever actually operated a

train while under the influence of a pain medication. He states he is not currently taking

any medication on the railroad’s list, and further states that his suicidal ideations never

progress to any actual planning. He contends that in some instances where the evidence

shows he was using marijuana, he was actually taking CBD tablets. He repeatedly

argues that Union Pacific failed to conduct an individualized assessment which would

establish that he is a direct threat to others, and that Union Pacific cannot lawfully issue

a blanket restriction on employee medications without a particularized inquiry.



Conclusions of Law

       In its summary judgment motion against Rohr’s ADA discrimination claim,

Union Pacific argues that the evidence fails to show that Rohr was a qualified

individual, or that it acted with any discriminatory intent in terminating his

employments. More specifically, it specifically, it argues that the FTD determination is

not any direct evidence of disability discrimination, and argues that the plaintiff has

failed to show a prima facie case of discrimination, because he has failed to show that

he was qualified for his position as a Locomotive Engineer because of his illegal drug

use and prescription opioid abuse; he couldn’t perform the essential functions of his job

                                            35
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 36 of 39




due to the light duty and 20-pound lifting restriction, and because he was could not

safely work the position at the time his employment was terminated

       The court concludes that summary judgment is appropriate because, in light of

his major depressive disorder, his chronic ideations of homicide and suicide, and his

admitted chronic addition to medications prohibited by the railroad’s rules, the plaintiff

was otherwise not qualified for safe employment in his position as a Locomotive

Engineer. A person may not be qualified for a position “where the essential job duties

necessarily implicate the safety of others, then the burden may be on the plaintiff to

show that she can perform those functions without endangering others.” Jarvis v. Potter,

500 F.3d 1113, 1122 (10th Cir. 2007) (internal quotation and citations omitted). “In

evaluating   an   employer's   direct-threat    contention,   the   fact-finder   does   not

independently assess whether it believes that the employee posed a direct threat.

[Rather], the fact-finder's role is to determine whether the employer's decision was

objectively reasonable.” Id.

       The plaintiff relies in particular on the recent decision by the Fifth Circuit

observed in Nall v. BNSF Ry. Co., 917 F.3d 335, 342 (5th Cir. 2019). However, this court

has recently found Nall distinguishable in a similar case. See Krehbiel v. Union Pac. Rd.,

No. 19-2002-JAR, 2020 WL 5503363, at * 10 (Krehbiel v. Union Pac. R.R. Co., No. 19-

2002-JAR, 2020 WL 5503363, at *10 (D. Kan. Sept. 11, 2020), noting, among other things

that the plaintiff’s treating physician (like Dr. Mahal) “had no knowledge of Plaintiff's



                                           36
       Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 37 of 39




specific job duties,” and (as here) there is psychiatric evidence supporting Dr. Holland’s

conclusions.

      Here, the evidence establishes that Union Pacific relied on the most current

medical knowledge and the best available objective evidence, and upon an expressly

individualized assessment of the Rohr’s present ability to safely perform the essential

functions of the job of Locomotive Engineer.

      The plaintiff cites a recent Texas decision in which the court denied summary

judgment where the employer terminated a conductor based on a concern of a potential

suicide, West v. Union Pac. R.R. Co., No. 4:18-CV-3340, 2020 WL 1446908, at *1 (S.D. Tex.

Mar. 24, 2020), as well as two cases involving police officers. See McKenzie v. Dovala, 242

F.3d 967 (10th Cir. 2001); Stokes v. City of Montgomery, No. 2:07-cv-00686, 2008 WL

4369247 (M.D. Ala. Sep. 25, 2008).

      The court finds that West is distinguishable.3 In that case, the defendant

terminated the employee following a single incident of attempted suicide on the day

after Christmas. Afterwards, there was evidence that the employee was successfully

managing his condition. His treating psychiatrist reported that his “prognosis was ‘fair

to good,’ assuming compliance with his treatment regimen, and that his condition on

discharge was “[s]table, improved, not psychotic, not suicidal, not homicidal.” 2020 WL

1446908, at *2 (S.D. Tex. Mar. 24, 2020) (emphasis added). After being discharged, the



3 Judge Robison distinguished West in Krehbiel for the same reasons cited above. 2020 WL
5503363, at *10.
                                            37
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 38 of 39




treating psychiatrist saw the employee on a monthly basis, and he attended group

therapy until he decided that he “didn't need it.” After litigation began, the employee’s

treating psychiatrist specifically disagreed with the conclusion of the railroad’s

reviewing authority as to any danger posed by the employee.

       Here, by contrast, Rohr’s suicidal (and homicidal) ideations were chronic. These

patterns persistent throughout 2006 and 2007. Dr. Mahal never concluded that it was

safe for Rohr to return to work, she delegated that assessment to a non-physician

assistant. Dr. Mahal has candidly admitted she has no knowledge of the detailed

requirements of the position of Locomotive Engineer, and has not directly disputed the

opinions of Dr. Davis and Dr. Holland. These doctors, the only medical source

testimony with knowledge of the requirements of the Locomotive Engineer position,

have concluded that Rohr’s employment was unacceptably dangerous.4

       The role of the court is not to second-guess these authorities, but to determine

whether their conclusions were objectively reasonable, based on current medical

knowledge and the best available objective evidence. Dr. Davis and Dr. West made their

determination based on their assessment of the plaintiff’s individual medical history —




4 The other cases cited by plaintiff are also distinguishable. In Justice v. Crown Cork & Seal Co.,
Inc., 527 F.3d 1080, 1086, 1091-92 (10th Cir. 2008) the employee electrician had suffered a stroke
but there was evidence that the impact was minor and he could still perform his work with
slight modifications. The two police cases are also unhelpful. In one, the employer never argued
the existence of an unavoidable direct threat to safety, McKenzie, 242 F.3d at 974, and in the
other the court expressly agreed with the plaintiff that “rejected the medical opinions offered to
them that Stokes was qualified to work without restrictions [and] Defendants have offered no
objective evidence” to the contrary. Stokes, 2008 WL 4369248, at *8.
                                                38
        Case 6:19-cv-01114-JTM Document 45 Filed 09/29/20 Page 39 of 39




one which showed long-standing depression and repeated ideations of suicide and

homicide. Unlike West, there is no evidence that Rohr’s treating physician believed he

was getting better, no evidence she believed he could do the specific tasks of his job,

and no evidence that Rohr himself believed he was getting better. He was in fact

relieved when told he was not accepted for a return to work.

       The court finds that Rohr has failed to show there are questions of fact as to the

objective reasonableness of Union Pacific’s determination that the plaintiff was a direct

threat. Accordingly, he cannot demonstrate that he was a qualified individual and fails

to establish a prima facie case of disability discrimination.

       In light of this determination, the court need not resolve the other issues raised

by Union Pacific’s motion, such as whether the plaintiff failed to mitigate his damages,

whether the plaintiff otherwise unqualified for his position in light of his drug additions

and violation of Union Pacific’s rules regarding medications, or whether (even

assuming Rohr established a prima facie case) Union Pacific had a legitimate, non-

discriminatory and non-pretextual reason for terminating plaintiff’s employment.

       IT IS ACCORDINGLY ORDERED this day of September, 2020, that the

defendant’s Motion for Summary Judgment (Dkt. 40) is hereby granted.



                                           J. Thomas Marten
                                           J. Thomas Marten, Judge




                                              39
